Dismissed and Memorandum Opinion filed November 17, 2020.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00576-CV

   STEVEN HOTZE, M.D.; MATT BRICE; NORMAN ADAMS; AND AL
                    HARTMAN, Appellants
                                        V.

LINA HIDALGO, IN HER OFFICIAL CAPACITY AS HARRIS COUNTY
JUDGE; LAURIE L. CHRISTENSEN, IN HER OFFICIAL CAPACITY AS
  HARRIS COUNTY FIRE MARSHAL; AND THE STATE OF TEXAS,
                         Appellees

                   On Appeal from the 189th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2020-38804

                         MEMORANDUM OPINION

      This appeal is from a judgment signed July 27, 2020. No clerk’s record has
been filed. The clerk responsible for preparing the record in this appeal informed
the court appellants did not make arrangements to pay for the record.
      On September 28, 2020, notification was transmitted to all parties of the
court’s intention to dismiss the appeal for want of prosecution unless, within
fifteen days, appellants paid or made arrangements to pay for the record and
provided this court with proof of payment. See Tex. R. App. P. 37.3(b). No
response was filed. On October 20, 2020, appellants were ordered to provide this
court with proof of payment for the record on or before November 4, 2020. See
Tex. R. App. P. 35.3(c). In the order, the court notified appellants that failure to
comply with the court’s order would result in dismissal of the appeal. See Tex. R.
App. P. 37.3(b).

      Appellants have not provided this court with proof of payment for the
record. We dismiss the appeal.



                                      PER CURIAM


Panel consists of Justices Bourliot, Zimmerer, and Spain.




                                         2